Exhibit 10.1

SECOND AMENDMENT TO PLAYA HOTELS & RESORTS N.V. 2017 OMNIBUS INCENTIVE PLAN

WHEREAS, Playa Hotels & Resorts N.V. (the “Company”) maintains the Playa
Hotels & Resorts N.V. 2017 Omnibus Incentive Plan, as amended (the “Plan”);

WHEREAS, pursuant to Section 5.2 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; provided that, amendments
to the Plan must be approved by the Company’s shareholders if and to the extent
required by applicable laws (the “Shareholder Approval”);

WHEREAS, the Board desires to increase the number of common shares in the
capital of the Company, with a par value of EUR 0.10 per share, reserved for
issuance under the Plan (the “Share Increase”) by 8,000,000 Shares;

WHEREAS, the Board desires to amend the Plan to provide for the Share Increase,
as set forth in this second amendment to the Plan (this “Second Amendment”),
effective upon receipt of the Shareholder Approval;

WHEREAS, pursuant to Section 5.2 of the Plan, in order to effectuate the Share
Increase, the Shareholder Approval must be obtained; and

WHEREAS, capitalized terms used in this Second Amendment but not defined herein
shall have the meaning given to them in the Plan.

NOW, THEREFORE, the Board hereby amends the Plan, effective upon receipt of the
Shareholder Approval, as follows:

1. Section 4.1 of the Plan is hereby deleted and replaced in its entirety with
the following:

4.1 Number of Shares Available for Awards.

Subject to adjustment pursuant to Section 17, and subject to further
authorization by the general meeting of shareholders, the maximum number of
Shares available for issuance under the Plan shall be twelve million
(12,000,000) Shares. Such Shares may be authorized and unissued Shares or
treasury Shares or any combination of the foregoing, as may be determined from
time to time by the Board or by the Committee. Any of the Shares available for
issuance under the Plan may be used for any type of Award under the Plan, and
any or all of the Shares available for issuance under the Plan shall be
available for issuance pursuant to Incentive Stock Options.

Except as specifically provided in and modified by this Second Amendment, the
Plan is in all other respects hereby ratified and confirmed and references to
the Plan shall be deemed to refer to the Plan as modified by this Second
Amendment, effective upon receipt of the Shareholder Approval.

 

PLAYA HOTELS & RESORTS N.V. By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Chairman & CEO